Citation Nr: 1532055	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-15 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to include as due to herbicide exposure.

2.  Entitlement to service connection for left ear hearing loss, to include as secondary to a brain tumor.

3.  Entitlement to service connection for a neurological disability, to include as secondary to a brain tumor.

4.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to a brain tumor.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  

The Board sent a letter in May 2015 regarding the Veteran's representation.  In response, he submitted an executed a VA Form 21-22 in favor of The American Legion, but also noted that he was withdrawing his appeal before the Board; instead, the new appointment was for future claims.  As The American Legion is his present legal representative before the Board, the Board lists them as the representative.  As the Veteran's withdraw was effective when filed, however, the Board did not seek argument or comment from The American Legion prior to acting on this motion to withdraw.  See 38 C.F.R. § 20.204.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration in regard to the four issues listed on the above Title page.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


